Citation Nr: 0726712	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for chronic headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to December 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated October 1998 by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the claim 
of entitlement to service connection for chronic headaches.  


FINDINGS OF FACT

1.  A full grant of benefits on the issue of entitlement to 
service connection for chronic headaches has been awarded. 
 
2.  A notice of disagreement as to the claim for entitlement 
to a higher initial rating for chronic headaches has not been 
filed.


CONCLUSION OF LAW

A notice of disagreement as to the claim for entitlement to a 
higher initial rating for chronic headaches was not filed, 
and the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7104, 7105(a), (b), 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.201, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the RO declined to reopen the issue of 
entitlement to service connection for chronic headaches.  The 
case was appealed to the Board, and in August 2006, the Board 
reopened the claim and remanded the issue for an examination.  
In June 2007, the Appeals Management Center (AMC) granted 
entitlement to service connection for chronic headaches and 
assigned a 10 percent evaluation.  Since the AMC granted 
service connection for chronic headaches, a full grant of 
benefits on this issue has been awarded, and there remain no 
allegations of errors of fact or law for appellate 
consideration.  Then for no apparent reason, the AMC issued a 
supplemental statement of the case concerning the issue of 
entitlement to an increased rating for the headaches.  There 
was no correspondence from the veteran pertaining to the 
rating assigned and, in fact, the supplemental statement of 
the case appears to be the initial notice to the veteran of 
the grant of service connection.

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case (SOC).  See 38 C.F.R. §§ 20.201, 
20.202, 20.302(a), (b).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 38 
C.F.R. § 20.302(a).  After the preparation and mailing of the 
SOC, the veteran then has the burden to submit a timely 
substantive appeal within 60 days of the notice date of the 
SOC or within one year of the notice date of the rating 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  
The veteran has not submitted a notice of disagreement with 
the initial rating assigned, and therefore, there is no issue 
properly before the Board for appellate consideration at this 
time.  38 U.S.C.A. § 7108.  


ORDER

The appeal is dismissed.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


